Citation Nr: 1634200	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1982 to September 1982.  The appellant has verified "annual training" from June 13, 1987 to June 28, 1987; however, the appellant's periods of ACDUTRA and inactive duty training (INACDUTRA) are otherwise unverified.  He has also reported active duty service for the periods from, from September 11, 1981 to July 6, 1989, and from September 1981 to September 29, 2003; however, he is not shown to have any had any active duty other than for training purposes, as the service dates are unverified.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011 and July 2013, the Board remanded the matters for additional development.  The case has since returned to the Board for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the Board's previous remands, the Board directed the AOJ to attempt to verify the appellant's exact dates of service by contacting the appropriate service department and/or record storage facility, to include the Adjutant General's Office of the State of Texas, the appellant's former United States Army National Guard Unit, the 142nd Infantry, and the Defense Finance Accounting Service (DFAS), and request copies of any service records in their possession.

In July 2011, the AOJ contacted the Adjutant General of the State of Texas and requested copies of all physical examinations, service treatment records, line of duty determinations, verification of all periods of service, and a copy of the NGB 22 and/or point statement.  The Office of the Texas Adjutant General responded in August 2011 that there were no records available at the location for the appellant.  

Moreover, the Board instructed that the AOJ contact DFAS and request the appellant's pay/finance records to determine the specific dates of active duty, ACDUTRA, and INACDUTRA. The record reflects that the AOJ contacted DFAS numerous times following the Board's remand and no response was received.

However, sufficient efforts to obtain information regarding the appellant's exact dates of service form his former Army National Guard Unit(s), Det 2 Co C 2-142 and/or Det 1 Co C 2d Bn 142 Inf, have not been made.  The record reflects that an employee at the RO called the National Guard office located in Plainview, Texas in July 2011 and no one answer the phone; however, no other attempts to contact the office were made.  In the July 2013 remand, the Board specifically instructed that the appellant's Army National Guard Units be contacted; however, there is no indication in the record that such development was undertaken, and the AOJ has not indicated if they are unable to comply with the request. Moreover, the AOJ did not specifically made a finding regarding the exact dates of the appellant's active duty, ACDUTRA, and INACDUTRA service, as instructed.


The Board also directed that any outstanding records of VA treatment from the VA Medical Center in Amarillo dated from March 2009 be obtained.  It is unclear from the record as to whether the appellant is receiving treatment at a VA facility; however, there is no indication that the AOJ has contacted the appropriate VA Medical Center and/or a negative response is not of record.  See 38 C F R. § 3.159; Bell v. Derwinski, 2 Vet. App 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the appellant's exact dates of service by contacting the appellant's former United States Army National Guard Unit(s), Det 2 Co C 2-142 Inf and/or Det 1 Co C 2d Bn 142 Inf, with a request that they provide copies of any and all records in their possession that may provide clarification as to the appellant's exact dates of service, to include periods of active duty ACDUTRA, or ACDUTRA, Any response or information, once obtained, should be made a part of the record.  If the AOJ is unable to comply with the request, so state for the record and provide an explanation.

2.  Obtain any records pertaining to the appellant's
 		treatment from March 2009 to the present through the
Amarillo VA Health Care System in Amarillo, Texas.
Once obtained, the treatment records should be associated with the record.

All negative responses should be properly documented in the record, to include preparing a memorandum of
unavailability, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  The AOJ should take appropriate steps to send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to include treatment records from Dr. A.J. and the Covenant Hospital in Lubbock.  The appellant should be asked to identify these and any other outstanding treatment records.  If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

4.  After the ordered development is completed and any
additional development is undertaken, to include
consideration as to whether further medical examination or medical opinion is needed, the remanded claims should be readjudicated.  The AOJ should specifically make a finding regarding the exact dates of the appellant's active ACDUTRA, and INACDUTRA service.   If the benefits sought on appeal remain denied, the appellant and the attorney should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and the attorney. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




